 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe BellinghamHotelCompanyandInternationalUnion ofOperating Engineers,Local843,AFL-CIO, Petitioner.CaseNo. 19-RC-2337.December 3, 1959DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Rachel Storer, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Members.Rodgers, Bean, and Fanning].Upon the entire record, the Board finds :1.The Employer operates a hotel in Bellingham, Washington, from.which it received gross revenues of $360,812 during its most recent,fiscal year.Although the hotel is separately incorporated, a control-ling interest is owned by the Doric Company.Doric also manages 10^other hotels on the west coast, some of which it owns and operatesdirectly, while others are owned wholly or in part by officers andstockholders of Doric.Doric's gross volume of business in its lastfiscal year was in excess of 7 million dollars.Doric provides.Bellingham with accounting and auditing services, including payrollpreparation; it operates a reservation system for its hotel chain inwhich Bellingham participates; and it handles Bellingham's adver-tising and permits it to use the Doric name.Doric has in the pastassigned management personnel to Bellingham, and for all its servicescharges a management fee.Doric establishes the operating policiesfor the hotels it manages.We find that Bellingham is an integral part of the Doric hotel chain,.and that together they constitute a single employer for jurisdictionalpurposes.'As their combined gross revenue is in excess of the$500,000 standard established for the hotel industry, we find that theEmployer is engaged in commerce within the meaning of the NationalLabor Relations Act, and that it will effectuate the policies of the Actto assert jurisdiction herein?2.The labor organizations involved claim to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the following:reasons:1Combined Century Theatres, Inc.,etat.,120 NLRB 1379,1380-1381.2 Floridan Hotel of Tampa, Inc.,124 NLRB 201.125 NLRB No. 64. PUERTO RICO STEAMSHIP ASSOCIATION, ETC.563The Petitioner seeks to sever a unit of engineers and firemen froma hotelwide unit which has been bargained for by the Intervenor,Culinary and Beverage Workers Union, Local 529, AFL-CIO, forthe past 25 years.The Employer and the Intervenor oppose sever-ance on the groundinter alia,that the two employees who constitutethe requested unit are general maintenance workers who do not pos-sess the training or skills of traditional powerhouse employees.Theyinspect and maintain the hotel's automatic heating plant, performminor repairs on electrical equipment, elevators, furniture, andplumbing, do cleaning and janitorial work, operate the elevators,deliver linens and other supplies, and assist in setting up banquetfacilities.In view of the variety of duties they perform, and the lackof any requirement of training or experience in operating boilers orpowerplant equipment, we find that the requested unit does not con-stitute a powerhouse department, but is a general maintenance groupwhich may not be severed from an existing unit.'[The Board dismissed the petition.]3Mountain StatesTelephone & Telegraph Company,110 NLRB 1076.Seville-Sea IsleHotel Corporation Operating the Seville Hotel,125 NLRB 299; see also,Florida Enter.prises Inc.,of Georgia, d/b/a Cadillac Hotel,125 NLRB 258.Puerto RicoSteamshipAssociationand its member companies,Bull InsularLine, Inc.,Waterman Steamship Corporation ofP.R., Alcoa Steamship Co., Inc., and Lykes Lines Agency, Inc.andLeopoldRamosDucos, Miguel Angel Salas Negron, JuanA. Davila Pena, and Fernando Almeida VidalandUnion deEmpleadosde Muelles de PuertoRico,Local 1901, IBL-AFL-CIO; Unionde Empleadosde Muelles de Ponce, Sub-Local1901, IBL-AFL-CIO; Union de EmpleadosdeMuelles deMayaguez, Sub-Local 1901, IBL-AFL-CIO; and F. BenitezRexach, Inc., Pier 3, Inc.,InsularDock Company, PyramidDock Co.,Inc., andSan Antonio Company, Parties to theContract.CasesNos. 24-CA-1017, 24-CA-1018, 24-CA-1019,and 24-CA-1024..December 3, 1959DECISION AND ORDEROn May 1, 1959, Trial Examiner John C. Fischer issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-125 NLRB No. 70.